Citation Nr: 0808152	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
through September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran's file was 
subsequently transferred to the Louisville, Kentucky Regional 
Office.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2008.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have tinnitus that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, March 2006, and September 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Initially, the Board notes that by way of an October 2004 
rating decision, the veteran was service connected for 
bilateral hearing loss with an evaluation of zero percent 
(noncompensably) disabling.  The RO granted the veteran 
service connection because it determined that his hearing 
loss was directly related to his military service during the 
Vietnam war.  This determination was based in part on an 
August 2003 VA examination, where the examiner opined that it 
was as likely as not that the veteran's hearing loss began as 
a result of noise exposure while in military service. 

Turning to the veteran's contentions regarding the onset of 
his tinnitus, during the veteran's February 2008 Board 
hearing, he testified that his tinnitus began in service, 
stating that he first noticed buzzing in his ears that 
sounded like crickets when he returned from Vietnam on an 
airplane, and noted that since that time, it was seldom that 
he did not hear buzzing in his ears.  At his hearing, the 
veteran noted that he was a UH-1 helicopter engine repairman 
and was with the 140th maintenance detachment that was 
attached to the 117th assault helicopter, and noted that he 
was responsible for repairing and inspecting the helicopters 
and taking them for a test ride.  The veteran noted that he 
worked on the helicopters day in and day out, from 10 to 18 
hours a day.

Initially, the Board notes that a review of the medical 
records does not reveal complaints related to tinnitus, and 
the veteran's entrance and discharge examinations in December 
1965 and July 1969 both revealed a normal clinical evaluation 
for the veteran's ears.  However, regarding the veteran's 
military occupational specialty (MOS), his DD-214 noted that 
he was a helicopter repairman and an aircraft mechanic and 
repairman.

The veteran was afforded a VA examination in August 2004.  At 
this examination, the veteran reported constant bilateral 
tinnitus that began approximately 10 years ago, and described 
the tinnitus as a high frequency ringing or buzzing.  He 
reported a history of noise exposure while in military 
service from aircraft and weapons, and also reported 
occupational noise exposure outside of military service from 
32 years in industry and farming equipment, but noted that he 
wore hearing protection when working in industry.  The 
veteran also reported no recreational noise exposure.  The 
examiner reviewed the claims file, but noted that no service 
medical records were contained within the file.  The examiner 
opined based on the evidence of record at the time of the 
examination, and the veteran's reported history that tinnitus 
began only 10 years ago, that it was not at least as likely 
as not that his tinnitus began as a result of noise exposure 
while in military service.

The veteran was afforded another VA examination in June 2007.  
At this examination, the veteran reported exposure to noise 
in the military from helicopter engines, and noted that 
hearing protection was not provided.  He also reported 
occupational noise exposure working at Ralston Purina for 32 
years, but noted that he occasionally wore hearing 
protection.  The veteran again denied recreational noise 
exposure and reported that he had experienced tinnitus in 
both ears since right after returning from Vietnam, and 
described it as constant and sounding like crickets.

The Board notes that the record contains voluminous 
outpatient treatment records from the Louisville VA medical 
center, (VAMC), dated from August 2004 through August 2006; 
however, the Board notes that none of these records mentions 
tinnitus.  In addition, the record also contains private 
outpatient treatment reports from Community Medical 
Association dated from April 1989 through December 2003; 
however, again, none of these records relates to tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, there is evidence of a current disability in the form 
of the veteran's subjective complaint of tinnitus.  The Board 
also finds that there is evidence that the veteran was 
exposed to loud noise while in service because the veteran's 
MOS was as a helicopter repairman, and the August 2004 
examiner opined that the veteran's hearing loss began as a 
result of noise exposure while in the military.  However, 
there is no medical evidence of a nexus between the veteran's 
currently shown tinnitus and military service, including the 
in-service exposure to loud noise.  In fact, the August 2004 
examiner specifically opined that based on the veteran's 
reported history that the tinnitus began only 10 years 
earlier, it was not likely that the veteran's tinnitus began 
as the result of noise exposure while in the military.  

The Board acknowledges that when the August 2004 examiner 
offered his opinion, stating that the veteran's tinnitus was 
not likely related to service, he did not consider the 
service medical records.  However, even if the service 
medical records had been available, the examiner would have 
discovered that there were no complaints if tinnitus in any 
of the veteran's records.  

Additionally, the Board does not find that there is 
sufficient lay evidence of a nexus between the veteran's 
current tinnitus and the in-service acoustic trauma, because 
at the August 2004 examination, the veteran initially stated 
that his tinnitus began 10 years earlier, but later at his 
Board hearing stated that he first noticed buzzing in his 
ears while on an airplane coming back from Vietnam.  The 
Board has taken into consideration the veteran's lay 
statements regarding etiology, but it finds his testimony 
inconsistent with his August 2004 statement.  It is the 2004 
statement made to the VA examiner, not his testimony, that is 
supported by the remainder of the record, which is noteworthy 
for the absence of any complaint or report of tinnitus during 
service or for many years thereafter.  The statement made to 
the VA examiner is therefore more credible.

In summary, the absence of complaints of tinnitus during 
service and for years thereafter, and the inconsistency in 
the veteran's statements regarding the onset of his tinnitus 
lead the Board to conclude that service connection for 
tinnitus is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


